DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on the Line Numbering of Claims
Please note that any mention of line numbers of claims in this office action refers to the line numbers of the claims as they appear in the official claim listing in the image file wrapper (IFW), not to the line numbers of any claim as it may be reproduced below in this office action.

Comment on the Specification
On lines 4-7 of page 6 of the specification, there is a description of a scanning pattern, along with the Chinese language character ji.  With this office action, there is the entry from the “Xinhua Dictionary with English Translation” for the character ji, that being the third entry from the top of the left column on page 286.  Since the character ji seems to have no descriptive function in describing the pattern on lines 4-7 of page 6 of the specification, it is presumed that the use of the character ji is intended merely to identify the shape of the pattern mention in the noted passage of the specification.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In MPEP 2181, II, B, it is stated as follows:
functionality of the invention through hardware, software, or a combination of both. In this situation, a question can arise as to which mode of implementation supports the means-plus-function limitation. The language of 35 U.S.C. 112(f)  requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f)  applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the limitation as covering pure software implementation.
However, if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. It is important to remember that claims must be interpreted as a whole; so, a claim that includes a means-plus-function limitation that corresponds to software per se (and is thus indefinite for lacking structural support in the specification) is not necessarily directed as a whole to software per se unless the claim lacks other structural limitations.”  (Bold added).

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura et al (EP 2322950 A1), hereinafter Uemura et al (‘950).
The text of independent claim 1 as amended in the preliminary amendment of March 26, 2019 is as follows:
“1. (Currently amended) A millimeter wave image based human body foreign object detection method, and displaying the foreign object image as a foreign object detection result.”

The first claim 1 method step of “acquiring a millimeter wave gray scale image of a human body” (line 3) is met by the action of the “plurality of millimeter wave sensors 30,” for example, as treated in paragraph [0023].  Please note that the image voltages (e.g., see the final sentence in paragraph [0025]) would merely indicate an intensity of image, which is a “gray scale image.”
The second claim 1 method step of “according to a pre-determined foreign object imaging characteristic, extracting from the millimeter wave gray scale image a foreign object area image” (lines 4-5) is met by the determining if there is an “area” that has “a significantly different detected voltage compared with an average detected voltage of the entire subject 2” (paragraph [0033] at lines 2-5) and by recognizing “a shape and a size of the specific area” (paragraph [0034] at lines 3-4), where this “area” is extracted from the larger image for processing.
The third claim 1 method step of “performing calculations on the foreign object area image according to a pre-determined foreign object image recognition algorithm” 
The fourth claim 1 method step of “acquiring a foreign object image from the foreign object area image” (lines 7-8) is met by the selecting of the “inspection target object 4,” for example, please see paragraph [0036] at lines 5-8, or, alternatively, by the storing of the “recognition result of the specific area,” noting, for example, paragraph [0040] at lines 1-5.
The fifth claim 1 method step of “displaying the foreign object image as a foreign object detection result” (line 9) is met by the displaying of the detected result of finding an object of interest in the “specific area,” for example, please see paragraph [0037], especially at lines 1-5.
In that each and every claimed feature in independent claim 1 is plainly disclosed in Uemura et al (‘950), independent claim 1 is anticipated by Uemura et al (‘950).
The remarks with respect to independent claim 6 are substantially those made above with respect to independent claim 1, in that claim 6 is the apparatus claim corresponding to the method of claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al (‘950).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or texting of security screening equipment.
Taking the further limitations of dependent claim 2 first, Uemura et al (‘950) determines if there is a “specific area” at all in the overall image of the “subject 2” by a voltage detection of areas of the overall image (paragraph [0033] at lines 1-6), then the size of the “specific area” is determined and adjusted (paragraph [0034]).  However, Uemura et al (‘950) does not disclose the first method step in claim 2 at line 5 of “controlling a preset window to slide and search on the millimeter wave fray scale image.”  In that Uemura et al (‘950) discloses a comparison of voltages of areas of the overall image in searching for a potential “specific area,” it would have been obvious to one of ordinary skill-in-the-art that a “preset window” could be used to scan over the overall image, “:to slide and search on the millimeter wave gray scale image” (line 5), since a voltage comparison of the overall image or of substantially all of the overall 
Insofar as the further limitations of dependent claim 3 are understood, it would have been obvious to one of ordinary skill-in-the-art in Uemura et al (‘950) as applied above to dependent claim 2 that in instances where the “slide and search window” was not an appropriate size to find an object of interest in the overall image of the subject that the window could be adjusted in size and shape for additional iterations of the search of the overall image for the advantage of not missing an object of interest in the overall image.  
The remarks with respect to dependent claim 7 are substantially those made above with respect to dependent claim 2, in that claim 7 is the apparatus claim corresponding to the method of claim 2.
The remarks with respect to dependent claim 8 are substantially those made above with respect to dependent claim 3, in that claim 8 is the apparatus claim corresponding to the method of claim 3.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al (‘950) in view of Ammar (‘023).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or texting of security screening equipment.
Now, looking to the further limitations of dependent claim 4, Uemura et al (‘950) does not disclose that the “image recognition algorithm is an image segmentation algorithm” (lines 3-4).  Uemura et al (‘950) discloses the use of a two-dimensional array to form a two-dimensional image (paragraph [0055] at lines 1-4).
Ammar (‘023) teaches to use tomography with an image recognition algorithm in millimetric imaging for the advantage of creating three-dimensional images from two-dimensional images for the advantage of increasing “confidence levels of the detection process,” noting, for example, paragraph [0050] at lines 15-27.  Tomography is by definition an image segmentation process or algorithm.
So, it would have been obvious to one of ordinary skill-in-the-art to modify the method in Uemura et al (‘950) to use tomography in the image processing as taught by Ammar (‘023) for the advantages taught by Ammar (‘023). 
As for the second claim 4 method step (“perform calculations on the foreign object …”) at lines 5-7, this is met by the overall process in Uemura et al (‘950) of 
The third claim 4 method step of “classifying all the pixel points in the foreign object area image” (line 8) is met by action of determining which pixels in the initial “specific area” are for the “target object 4” in the and which are not for the “target object 4” in calculating and adjusting “the shape and the size” and determining the “degree of similarity,” for example, please see paragraph [0036].
The fourth claim 4 method step of “acquiring all the pixel points belonging to a pre-set target area model, and establishing a target pixel set” (lines 9-10) is met by the comparing the candidate target image with the “pre-set target area model” of the library mentioned in Uemura et al (‘950) at paragraph [0028] at lines 5-9, and establishing that the candidate target pixel set is a target of interest by a positive comparison (paragraph [0036] at lines 5-8.
The fifth claim 4 method step of “restoring all the pixel points in the target pixel set to a digital image to obtain a foreign object image” (lines 11-12) is substantially met by the combining of all of the elements of the image of the “inspection target object 4” and the “image of the subject 2” for an overall display on “display unit 28,” for example, as described in paragraph [0037].  However, in Uemura et al (‘950) the action of combining the image parts for the display in paragraph [0037] is not “restoring,” since the “target pixel set” was never removed from the overall image or from the “specific area” image.  It would have been obvious to one of ordinary skill-in-the-art that the target image pixels in the Uemura et al (‘950) could be removed from the image data in 
Since each and every claimed feature in dependent claim 4 is plainly present in the applied combination of Uemura et al (‘950) in view of Ammar (‘023), dependent claim 4 is obvious over the applied combination of Uemura et al (‘950) in view of Ammar (‘023) as set forth above.
As for the further limitations of dependent claim 5, it would have been obvious to one of ordinary skill-in-the-art upon failure of an extraction function to repeat the extraction function to ensure the presence of the required data for the display image.
The remarks with respect to dependent claim 9 are substantially those made above with respect to dependent claim 4, in that claim 9 is the apparatus claim corresponding to the method of claim 4.
The remarks with respect to dependent claim 10 are substantially those made above with respect to dependent claim 5, in that claim 10 is the apparatus claim corresponding to the method of claim 5.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fleisher (‘150) is of general interest for processing security scan images in portions.
Abdillah et al (‘235) is of general interest for the disclosure of a database in a security image scanning system.

Cardiasmenos et al (‘672) is of general interest for showing the state of the related prior art.
Rhee et al (‘956) is of general interest for items 9 and 10 in drawing Figure 2.
Keller et al (‘802) is of general interest for the use of image segmentation, noting, for example, column 14, lines 30-47.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648